Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	1.	The following is an examiner’s statement of reasons for allowance:
2.	Claims 1-20 are allowed 
3.	Independent claims 1 and 18 claim a display device and a method for attaching a fingerprint module. The display device comprises: a display panel, a fingerprint module and a functional flexible circuit board (FPC); a glue film is attached to a side of the display panel away from a light emitting surface, and an opening area is provided in the glue film, the functional FPC is attached to the side of the display panel away from the light emitting surface with the glue film; the fingerprint module is disposed on a side of the functional FPC close to the display panel, and the fingerprint module is embedded in the opening area of the glue film, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Kim US Patent Application (20190274222), hereinafter “Kim” does not teach the features claimed in the independent claims, 1 and similarly worded claim 18: “1. A display device comprising: a display panel; a fingerprint module; and a functional flexible circuit board (FPC); a glue film is attached to a side of the display panel away from a light emitting surface, and an opening area is provided in the glue film, the functional FPC is attached to the side of the display panel away from the light emitting surface with the glue film, wherein the functional FPC comprises at least one of: a flexible circuit board MFPC for driving display; a flexible circuit board TFPC for driving touch; or a flexible circuit board M-T FPC for driving display and touch; and the fingerprint module is disposed on a side of the functional FPC close to the display panel, and the fingerprint module is embedded in the opening area of the glue film”.

In regards to claims 1 and 18 the representative prior art is Kim. Kim discloses a display including a display area and a connecting area extending from one side of the display area, a flexible printed circuit board (FPCB) connected with the connecting area, and a first module mounted on a first surface of the FPCB, where the connecting area is bent such that the first module is apart from the display to face the display

In regards to claims 1 and 18 Kim, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “wherein the functional FPC comprises at least one of: a flexible circuit board MFPC for driving display; a flexible circuit board TFPC for driving touch; or a flexible circuit board M-T FPC for driving display and touch” of the claimed invention.  Claims 2-17 and 19-20 depend from claim 1 and 18 respectively and as such the claims are allowed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694